IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


MARK GADSON,                           : No. 115 WAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 28th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.